DETAILED ACTION
	This final Office action is in response to the amendment filed July 15, 2022 by which claims 1, 11, and 17 were amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Interview Summary
	Applicant’s summation of the Interview, held on April 27, 2022 is hereby noted, but not wholly accurate. The Examiner did not state that proposed amendment (discussed during the Interview) to the claims would “likely define over the art of record”, but rather the Examiner indicated that the proposed amendment would define over the “rejection”, as set forth in the Office action, mailed April 15, 2022.

Claim Rejections - 35 USC § 112
	All pending claims are considered to be definite.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10; and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 8,746,468 (Poulokefalos ‘468).
With respect to claim 1, Poulokefalos ‘468 discloses a product divider assembly comprising a rail (30 - see Figures 4, 5, and 12B) including a front surface (28) having a plurality of first teeth (32) and a rear surface (114) formed on an opposite side (see Figure 5) of the of the rail (30) and facing in an opposite direction (i.e., it is noted that the front surface, at numeral 28 in Figure 5, extends upwards and the rear surface, at numeral 114, facing downwards, and thus opposite from the front surface; further, the rear surface is defined as the entire shape of the U-shaped element at numeral 114, and including 117 and the unnumbered element substantially parallel to numeral 114,  in Figure 5, the left side thereof, at the unnumbered portion, faces to the left in Figure 5, and the  right side of the front surface, at numeral 28, faces to the right, and hence in opposite directions to one another) from the front surface (28); and a divider (80 - see Figure 11A) including a base (at 110 in Figure 11B) having a bottom side (below the plane of the top of 110 defines the bottom side) including plurality of second teeth (82) facing the plurality of first teeth (32) of the rail (30) and one or more biasing members (104, 104) engaging (see column 7, lines 45-53) the rear surface (114) of the rail (30) to bias the rail (30) in a direction towards the plurality of first teeth (32); with respect to claim 2, wherein the divider (80) includes a pair of divider sidewalls (unnumbered - extending vertically in Figure 11B, from element 88 to the rear of 80 at numeral 110, and including element 100) extending from opposite sides of the base, the plurality of second teeth (82) and the one or more biasing members (104, 104) being disposed between the divider sidewalls; with respect to claim 3, each of the divider sidewalls include a gripping member (unnumbered - u-shaped groove near the back of Figure 11B; i.e., it is noted that the claim does not require what element the member grips) disposed on an opposite side of the second teeth (82) from the biasing member; with respect to claim 4, wherein each of the one or more biasing members (104, 104) includes a resilient tab extending from the bottom side of the base; with respect to claim 5, wherein each resilient tab extends from a first end attached to the bottom side of the base to a distal second end (at 102) configured to flex toward the bottom side; with respect to claim 6, wherein the rail (30) includes a front wall (at 28 in Figure 5) defining the front surface and a rear wall (at 114) defining the rear surface; with respect to claim 7, wherein the front surface includes a front lip defining the plurality of first teeth (32); with respect to claim 8, wherein the rear surface includes a rear lip (114) disposed between the bottom side of the base and each of the one or more biasing members (104); with respect to claim 9, wherein the divider (80) further comprises a divider wall (84) extending from the base; with respect to claim 10, further comprising a pusher wall (70 - see Figure 1) coupled to the rail (30) and operable to move parallel to the divider wall (80).
With respect to claim 11, Poulokefalos ‘468 discloses a product divider assembly comprising the divider (80), as advanced above, including the base having the bottom side including plurality of first teeth (82) and the resilient biasing member (104, 104) configured to apply a biasing force in a direction towards the plurality of first teeth (82); and the rail (30), as advanced above, slideably coupled to the bottom side of the divider (80) between the first teeth (82) and the biasing member (104), the rail including the front surface (28) having a plurality of second teeth (32) operable to engage the first teeth (82) and the rear surface (114) formed on an opposite side of the rail and facing in an opposite direction (i.e., it is noted that the front surface, at numeral 28 in Figure 5, extends upwards and the rear surface, at numeral 114, facing downwards, and thus opposite from the front surface; further, the rear surface is defined as the entire shape of the U-shaped element at numeral 114, and including 117 and the unnumbered element substantially parallel to numeral 114,  in Figure 5, the left side thereof, at the unnumbered portion, faces to the left in Figure 5, and the  right side of the front surface, at numeral 28, faces to the right, and hence in opposite directions to one another) from the front surface and engaging (see column 7, lines 48-49) the biasing member (104); with respect to claim 12, wherein the divider includes a pair of divider sidewalls extending from opposite sides of the base, the plurality of second teeth and the biasing member being disposed between the divider sidewalls, as advanced above with respect to claim 2; with respect to claim 13, each of the divider sidewalls include a gripping member disposed on an opposite side of the second teeth from the biasing member, as advanced above with respect to claim 3; with respect to claim 14, wherein the biasing member includes a resilient tab extending from the bottom side of the base, as advanced above with respect to claim 4; with respect to claim 15, wherein the resilient tab extends from a first end attached to the bottom side of the base to a distal second end configured to flex toward the bottom side, as advanced above with respect to claim 5; with respect to claim 16, wherein the rail includes a front wall defining the front surface and a rear wall defining the rear surface, as advanced above with respect to claim 6; with respect to claim 17, wherein the front surface includes a front lip defining the plurality of second teeth, as advanced above with respect to claim 7; with respect to claim 18, wherein the rear surface includes a rear lip disposed between the bottom side of the base and each of the biasing member, as advanced above with respect to claim 8; with respect to claim 19, wherein the divider further comprises a divider wall extending from the base, as advanced above with respect to claim 9; and with respect to claim 20, further comprising a pusher wall coupled to the rail and operable to move parallel to the divider wall, as advanced above with respect to claim 10.

				Response to Arguments
Applicant’s arguments with respect to claims 1-10 and 11-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The new grounds of rejection were necessitated by the amendment to claims 1 and 11 (see the limitation added therein, that is underlined in claims 1 and 11, advanced above).
It is noted that in the “Remarks”, at the bottom of page 6, Applicant has summarized what the Poulokefalos ‘468 reference discloses, utilizing the language in Poulokefalos ‘468, and not the language of the instant claims, as discussed in the rejection, advanced above.
In the first paragraph on page 7 of the “Remarks”, Applicant makes a general statement that “Poulokefalos ‘468 is silent with respect to system having a rail including rear surface that faces in an opposite direction from the front surface”, where this limitation was added in the amendment filed July 15, 2022. The Examiner has clearly set forth that Poulokefalos ‘468 still reads on the claims, including this added limitation. Thus, this argument is not found to be persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E. NOVOSAD whose telephone number is (571) 272-6832. The examiner can normally be reached generally Monday through Thursday, 8am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov . Visit https://www.uspto.gov/patents/apply/patent-center  for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jennifer E. Novosad/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        

July 29, 2022